Title: From Alexander Hamilton to John F. Hamtramck, 26 September 1799
From: Hamilton, Alexander
To: Hamtramck, John F.


          
            Sir,
            New York Sepr. 26th. 1799
          
          I have received your several letters of the thirteenth of September, and of the first and the seventeenth of July.
          The circumstance which you mention in the situation of your regiment has been the subject of a special communication to the Secretary of War. The United States will not fail, I trust, to do full justice to your regiment, and to reimburse any expence to which you may have been —— incurred from public Considerations. I am pleased with the visit which you have paid to the different garrisons, and hope to be favored with a particular report of any observations which that may have been made by Major Hunt or yourself—
          I shall be glad to be informed of the provisions that have been issued to the Indians; but it will be well to state them in a separate Account instead of inserting them in the monthly abstract of the garrison.
          The Proceedings of the Court Martial which you enclosed to me have been transmitted to the Secretary of War.
          With great consideration I am, Sir & &c
          
            I will send you a copy. You will receive herewith a copy of the Laws and regulations respecting the army that were enacted during the last session of Congress.
          
        